Motion Granted; Vacated and Remanded and Memorandum Opinion filed
April 11, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00163-CV


                       HUMBERTO LENIEK, Appellant

                                         V.

     EVOLUTION WELL SERVICES, LLC, AND EVOLUTION WELL
             SERVICES OPERATING LLC, Appellees

                    On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-33380


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed February 6, 2019. On April 3, 2019,
the parties filed a joint motion to vacate the trial court’s judgment and dismiss the
appeal. See Tex. R. App. P. 42.1. The motion is granted.
      Accordingly, we vacate the judgment signed February 6, 2019, and remand
the cause to the trial court for rendition of judgment in accordance with the parties’
agreement. See Tex. R. App. P. 42.1(a)(2)(B) (permitting appellate court to set aside
the trial court’s judgment and remand to the trial court for rendition of judgment in
accordance with the parties’ agreement).

                                                    PER CURIAM

Panel Consists of Justices Christopher, Hassan, and Poissant.




                                           2